Title: Reply to “A Portugal Merchant,” [end of April 1768]
From: Franklin, Benjamin
To: 


To the Printer of the London Chronicle
Sir,
[End of April, 1768]
Your Paper of April 28. contains a Letter from Lisbon, signed A Portugal Merchant, which charges me with an Attempt to set “the British Merchants residing there at variance with their fellow Subjects in America,” quoting, as the Foundation of his Charge, the following Passage of a Letter of mine to you, which he terms politely absurd, false, and malicious, &c. (Here insert it).
If I know any thing of my own Intentions, I had not the least purpose of representing the British Merchants residing at Lisbon, as opposing the Repeal of the Act alluded to. Had this angry Writer attended to the Words of the Quotation he himself made, he would not only have found no Mention of Merchants residing in Portugal, but he would have seen that the Merchants spoken of are expressly “Portugal Merchants in London.”

His Proof therefore of the different Sentiments of the British Merchants in Portugal, appearing in their Memorial concerning a direct Trade to the Colonies,  is no Proof that the Portugal Merchants in London, did not oppose the giving Ease to their fellow Subjects labouring under the Oppression mention’d in my Letter.
The Memorial he recites was undoubtedly a good one; the Liberty of a direct Trade to the Colonies proposed by it, was not contrary to the true Interest of Britain, and was at the same time very agreable to the mutual Interests of the Colonies and British Merchants at Lisbon. Mutual Interests so well known and understood, that a Man who should suppose those Merchants averse to that direct Trade, could, as your Correspondent expresses it, scarce be in his Senses. I only wonder how any Man in his Senses, could from those Words of mine, suppose that I accus’d them of it.
The Portugal Merchants residing in London, who alone were concern’d in the Charge have not thought fit to deny it. It is consistent with my Knowledge that the then Minister of the Finances,  when he found it as he said necessary to propose laying the late new Duties on Goods exported to America, promis’d at the same time to procure ease to the Americans in other respects, particularly in allowing the direct Importation of Wine, Fruit and Oil from Portugal and Spain into the Colonies, which he thought very reasonable. I know also, that he afterwards declar’d he found it not in his Power to comply with that Promise, for that the Portugal Merchants from the City had been with him and with others of the Ministry, and made such Opposition to it, that it could not then be attempted. If I had not been assured of this, I should certainly not have gone out of my Way to mention Portugal Merchants. I had no ill Will to them. I never knew a single Man of them. Your Correspondent censures me for supposing they acted from a “selfish Motive.” When Merchants as such, oppose the Relieving their fellow Subjects, from a grievous Burthen, what can one suppose to be their Motive? Must it not be either Gain to themselves or Malice to others? To seek Gain is natural to a Merchant; he is then “labouring in his Vocation.” I did not, I do not suspect them of Malice. If I mistook their Motive, it was at least a charitable Mistake, and I ask their Pardon.
It may be true, as your Correspondent observes, that when a whole Cargo of those Commodities goes from Portugal to America, it is usually “landed customed, and reshipped at Falmouth.” But as this roundabout Voyage does not often suit the returning Ships, and the Colonies are not by that means well and regularly supply’d, a multitude of small Orders are continually executed in London, by sending out from hence Portugal and Spanish Wines, Raisins, Figs, Oil, Almonds, &c. to particular Planters and Traders in different Parts of America. These goods, of whomsoever purchased in London, must first have pass’d thro’ the Hands of Portugal Merchants; I presume not without Profit to themselves, which Profit, they might lose if the Trade was open and direct from Portugal to America. Hence the Gentleman’s Wit on the Absurdity of supposing a London Merchant’s Arms long enough to reach to Falmouth appears to be misapply’d. Tho’ in other Cases, their Arms in Matters of Commerce are as long as those of Kings in Point of Power, for they reach all Parts of the trading World. He himself allows they extend to Lisbon, which is three times farther off than Falmouth.
I am however particularly oblig’d to the Gentleman, for his Extract of that Part of the Lisbon Merchants Memorial, which shows, that if the Trade was open, “12, 000 Pipes of Portugal Wine would probably be consum’d in the Colonies, (wine that would cost them but £10 or £11 per Pipe, tho’ 20 per Cent. larger Measure than the Pipe of Madeira) instead of so many Pipes of Madeira Wine, that costs them near £30 a Pipe; and that this would be a Saving to British Subjects of £200,000 Sterling per Annum.” Nothing can set in a stronger Light the Oppression America suffers by the Restraint, and the Advantage Foreigners receive by it, the Difference being near 200 per Ct. Till the direct Trade of Wines from Portugal was prohibited, Madeira Wines were little if any thing dearer than Port or Lisbon: But the Restraint not extending to Madeira, the People of this Island it seems have taken Advantage of the encreas’d Demand, and rais’d the Prices thus enormously.
In return for this valuable Piece of Information, will your Correspondent the Portugal Merchant of Lisbon, accept from me a little well intended Advice. It is that when he writes again upon the Hardships laid on the Portugal Trade, or upon any other similar Occasion, he would by all means endeavour to keep his Temper. Passion, Invective and Abuse, serve no Cause. They show that a Man is angry; but not always that he has reason to be angry. Sometimes that he is apt to be angry without reason. I heartily wish those Grievances removed, and would not that the World should conceive the same querulous Pen might have no more Cause to complain of the Count D’oyras,  than it had of your insignificant humble Servant
F + S.
 
Endorsed: Portugal Merchant